Citation Nr: 1524217	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-22 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastrointestinal reflux disease (GERD) with hiatal hernia claimed as gastrointestinal problems.  

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for a disorder claimed as nerve trouble.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a gynecological disorder claimed as female problems.  

7.  Entitlement to service connection for anemia.

8.  Entitlement to service connection for dental disability based on dental trauma for treatment purposes. 

9.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to July 1981 and from November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, November 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A hearing in this matter was scheduled for March 2012.  The Veteran cancelled the hearing. 

In January 2010, the Veteran submitted statements indicating that she was unemployable due to PTSD.  In April 2011, the RO denied a claim for total disability rating for nonservice-connected pension based upon unemployability.  In July 2011, the Veteran's attorney filed a notice of disagreement with the April 2011 rating decision.  

In an October 2011 rating decision, the RO granted service connection for PTSD and assigned a 100 percent rating based upon a finding of total occupational and social impairment.  

The issues of service connection for GERD, service connection for a sleep disorder, service connection for a disorder claimed as nerve trouble, service connection for hypertension, service connection for a gynecological disorder claimed as female problems and service connection for anemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been awarded a 100 percent schedular rating for PTSD and is therefore eligible for Class IV outpatient dental treatment; the record does not reflect that the Veteran incurred dental trauma during service.

2.  It is not shown that the Veteran has, or during the pendency of this claim has had, chronic fatigue syndrome.

3.  The Veteran is in receipt of a total disability rating for service-connected PTSD; the claim for nonservice connected pension is rendered moot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to Class IV VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(h) (2014).

2.  Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2014); 38 C.F.R. § 3.102, 3.151 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2009.  The letter informed the Veteran of what evidence was required to substantiate her claim for service connection for chronic fatigue syndrome and of the Veteran's and VA's respective duties for obtaining evidence.  The letter advised the Veteran how disability ratings and effective dates are assigned.  The notice was provided prior to the rating decision on appeal.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all available information relevant to the Veteran's claim.  The available service treatment records have been obtained, as well as post-service VA and private treatment records.  The RO has determined that service treatment records for the period of service from November 17, 1990 to July 26, 1991 are not available.  The RO made a formal finding of unavailability for those records in August 2009.  No additional effort is warranted to try and obtain these records, as it appears that any such additional effort would be futile.  38 C.F.R. § 3.159(c)(2).

The Veteran was afforded a VA examination in October 2010.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination for chronic fatigue syndrome.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the favorable disposition of the claim for VA dental treatment, the Board finds that a discussion of VA's duties to notify and assist with regard to that claim is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Analysis of Claims

Service Connection for Chronic Fatigue Syndrome

The Veteran asserts that she has chronic fatigue syndrome that is related to active duty service.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Chronic fatigue syndrome is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

In order to prevail on the issue of service connection on the merits, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the only available service treatment record in evidence is a reserves enlistment examination dated in February 1981.  That record does not contain any findings or complaints regarding chronic fatigue syndrome.  

Post-service VA outpatient treatment records reflect complaints of low energy and increased sleep.  The VA treatment records do not show a diagnosis of chronic fatigue syndrome.  

The Veteran had a VA examination in October 2010.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported that she was tired, fatigued and depressed.  The examiner noted that the Veteran did not have symptoms suggestive of chronic fatigue syndrome such as fever, sore throats, generalized muscle aches, migratory joint pains or enlarged lymph nodes.  

A November 2010 examination for PTSD shows that the Veteran was noted to be lethargic and fatigued.  The Veteran reported poor sleep nightly.  The examination does not reflect a diagnosis of chronic fatigue syndrome.  

The Board finds that competent evidence of a current chronic fatigue syndrome disability is not shown.  Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).

The Board has considered the Veteran's statements regarding her symptoms.  The Veteran is competent and credible to report the symptoms that she experiences, such as fatigue and poor sleep.  Chronic fatigue syndrome is not a condition which is capable of diagnosis by lay observation.  Therefore, while the Board has considered and weighed the Veteran's statements as to her symptoms, her statements are not sufficient to establish a diagnosis of chronic fatigue syndrome. See Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue syndrome.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to VA Dental Treatment

The Veteran seeks entitlement to service connection for a dental disability claimed as dental trauma for dental treatment purposes.   

Under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  In this regard, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381 , 17.161.  One-time dental treatment is available to veterans, but 38 C.F.R. § 3.381 limits the outpatient dental treatment available for treatable or replaceable missing teeth to one-time treatment only, unless the veteran meets certain criteria or there was in-service dental trauma or a combat dental injury.  See 38 C.F.R. § 17.161(b). 

As pertinent to this claim, those veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c); see also VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997) (to have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma).  There is no time limitation for making application for such treatment.

Specifically, the law provides classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized.  These are designated Classes I, II, II(a), II(b), II(c), IIR, III, IV, V, and VI. 38 C.F.R. § 17.161 dental treatment.  They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161.

In this case, the Veteran claims that she should receive VA dental treatment because she experienced multiple abscesses of her teeth in service resulting in a loss of such teeth.  No in-service dental trauma is shown by the record and as such, she does not meet the requirements for Class II(a) eligibility; however, the Veteran is rated as 100 percent disabled for service-connected PTSD.  Therefore, she meets the requirements for Class IV eligibility for VA dental treatment.  


Entitlement to Nonservice-Connected Pension

Nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct. 

In statements submitted in January 2010 and June 2010, the Veteran alleged that she was unable to work due to her disabilities.  The RO interpreted the Veteran's statements as a claim for pension based upon unemployability.  The RO denied the claim in an April 2011 rating decision based upon a finding that the Veteran's nonservice-connected disabilities did not meet the necessary percentage requirements.  At the time of the April 2011 rating decision, a claim for service connection for PTSD was pending.  

In an October 2013 rating decision, the RO granted service connection for PTSD and assigned a 100 percent rating, effective from June 30, 2009, the date of the Veteran's service connection claim.  

A claim by a veteran for compensation may be considered to be a claim for pension; and a claim by a veteran for pension may be considered to be a claim for compensation.  38 C.F.R. § 3.151(a).  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  Id. 

Disability compensation at the 100 percent rate is greater than the rate payable for nonservice-connection pension. 

As a matter of law, payment of nonservice-connected pension is not permissible. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for chronic fatigue syndrome is denied.

Entitlement to Class IV outpatient dental treatment is granted.

The appeal for nonservice-connected pension has been rendered moot and is dismissed.


REMAND

Additional development is warranted with regard to the claims for service connection for GERD, service connection for a sleep disorder, service connection for a disorder claimed as nerve problems, service connection for  hypertension, service connection for a gynecological disorder claimed as female problems, and service connection for anemia.  In a February 2013 brief, the Veteran's attorney presented a theory of entitlement for the claimed disabilities on the basis of secondary service connection.  The Board is required to consider all theories of entitlement when adjudicating service connection claims.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The October 2010 examination addressed the claims on a direct basis only and did not provide opinions regarding secondary service connection.   Accordingly, a VA examination is necessary to ascertain whether the claimed disabilities are proximately due to or aggravated by the Veteran's service-connected PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate physician for GERD, a sleep disorder, a disorder claimed as nerve problems, hypertension, a gynecological disorder claimed as female problems, and anemia.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.   

A.  The VA examiner should diagnose any current GERD disability.  The examiner should provide an opinion as to whether current GERD is (1) proximately due to service-connected PTSD or (2) aggravated (permanently worsened) by the Veteran's service-connected PTSD, including medication used to treat PTSD.

The VA examiner should give a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

B.  The VA examiner should state an opinion as to whether current hypertension is either (1) proximately due to service-connected PTSD or (2) aggravated (permanently worsened) by the Veteran's service-connected PTSD, including medication used to treat PTSD.

The VA examiner should give a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

C. The VA examiner should diagnose any current gynecological disorder.  The examiner should provide an opinion as to whether a current gynecological disorder is (1) proximately due to service-connected PTSD or (2) aggravated (permanently worsened) by the Veteran's service-connected PTSD, including medication used to treat PTSD.

The VA examiner should give a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

D.  The VA examiner should diagnose any current anemia.  The examiner should provide an opinion as to whether  current anemia is (1) proximately due to service-connected PTSD or (2) aggravated (permanently worsened) by the Veteran's service-connected PTSD, including medication used to treat PTSD.

The VA examiner should give a detailed rationale for the opinion stated.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

E.  The VA examiner should diagnose any current nerve condition, to include any nerve disability of the arms, leg or trunk.  The examiner should provide an opinion as to whether a current diagnosed nerve problem is (1) proximately due to service-connected PTSD or (2) aggravated (permanently worsened) by the Veteran's service-connected PTSD, including medication used to treat PTSD.

F.  The VA examiner should diagnose any current sleep disorder.  The examiner should provide an opinion as to whether a current diagnosed sleep disorder is (1) proximately due to service-connected PTSD or (2) aggravated (permanently worsened) by the Veteran's service-connected PTSD, including medication used to treat PTSD.

2.  Following completion of the foregoing, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action. 
38 C.F.R. § 4.2 (2014).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


